                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DARRYL WAYNE SCHILLING,
                                   4                                                         Case No. 17-cv-04054-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER GRANTING DEFENDANTS’
                                                 v.                                          MOTION TO DISMISS OFFICIAL-
                                   6                                                         CAPACITY CLAIMS FOR
                                         GARY LOREDO, et al.,                                MONETARY DAMAGES AS BARRED
                                   7                                                         BY ELEVENTH AMENDMENT
                                                        Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff Darryl Wayne Schilling, a state prisoner incarcerated at San Quentin State Prison

                                  11   (“SQSP”), filed a pro se civil rights action pursuant to 42 U.S.C. § 1983, seeking damages for the

                                  12   alleged violation of his constitutional rights by individuals who are employees of the California
Northern District of California
 United States District Court




                                  13   Prison Industry Authority (“CALPIA”), operating under the auspices of the California Department

                                  14   of Corrections and Rehabilitation. Specifically, Plaintiff claims that Defendants, who work at

                                  15   SQSP’s furniture factory, were deliberately indifferent to his health and safety by knowingly

                                  16   exposing him to asbestos or rebuffing his concerns regarding asbestos exposure. Plaintiff also

                                  17   alleges that he was released from his assigned job at the furniture factory in retaliation for

                                  18   complaining about his asbestos exposure.

                                  19          On January 23, 2018 the Court ordered service of the following cognizable claims: (1) an

                                  20   Eighth Amendment claim for deliberate indifference against CALPIA Plant Manager Gary Loredo

                                  21   as well as CALPIA Supervisors Ron Glass and Luu Rogers; and (2) a retaliation claim against

                                  22   CALPIA Supervisors Glass and Tomique McClure.

                                  23          Before the Court is Defendants’ motion to dismiss, in which they are arguing that

                                  24   Plaintiff’s claims for monetary damages against them in their official capacities are barred under

                                  25   the Eleventh Amendment. Dkt. 17. This motion is fully briefed. See Dkts. 18, 19.

                                  26          Also before the Court is Defendants’ motion for summary judgment, which will be

                                  27   resolved in a separate written Order. See Dkt. 27.

                                  28          For the reasons discussed below, the motion to dismiss is GRANTED.
                                        II.    DISCUSSION
                                   1
                                              A.     Standard of Review
                                   2
                                               Failure to state a claim is grounds for dismissal under Rule 12(b)(6) of the Federal Rules of
                                   3
                                       Civil Procedure. Dismissal for failure to state a claim is a ruling on a question of law. Parks
                                   4
                                       School of Business, Inc., v. Symington, 51 F.3d 1480, 1483 (9th Cir. 1995). “The issue is not
                                   5
                                       whether the plaintiff ultimately will prevail, but whether he is entitled to offer evidence to support
                                   6
                                       his claim.” Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).
                                   7
                                              B.     Analysis
                                   8
                                               Defendants argue that Plaintiff’s claims for monetary damages against them in their
                                   9
                                       official capacites are barred by the Eleventh Amendment. Dkt. 17 at 4-5. In a document entitled,
                                  10
                                       “Plaintiff’s Objections to Defense Motion to Dismiss Under Federal Rule of Civil Procedure
                                  11
                                       12(b)(6),” Plaintiff “stipulates that [D]efendants [being] sued for monetary damages may be
                                  12
Northern District of California




                                       restricted by the Eleventh Amendment to liability for those damages under their individual
 United States District Court




                                  13
                                       capacity.” Dkt. 18 at 1. Therefore, it seems that Plaintiff has no objection to Defendants’ motion.
                                  14
                                       However, in an abundance of caution, the Court will conduct the following analysis below.
                                  15
                                               The Eleventh Amendment to the United States Constitution bars from the federal courts
                                  16
                                       suits against a state by its own citizens, citizens of another state, or citizens or subjects of any
                                  17
                                       foreign state. Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 237-38 (1985) abrogated on other
                                  18
                                       grounds as noted in Lane v. Pena, 518 U.S. 187, 198 (1996). Unless a state has waived its
                                  19
                                       Eleventh Amendment immunity or Congress has overridden it, a state cannot be sued regardless of
                                  20
                                       the relief sought. Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985). Eleventh Amendment
                                  21
                                       immunity extends to suits against a state agency, Brown v. Cal. Dep’t of Corrs., 554 F.3d 747, 752
                                  22
                                       (9th Cir. 2009) (California Department of Corrections and California Board of Prison Terms
                                  23
                                       entitled to Eleventh Amendment immunity), and to suits for damages against state officials sued in
                                  24
                                       their official capacities, Kentucky v. Graham, 473 U.S. 159, 169-70 (1985). California has not
                                  25
                                       waived its Eleventh Amendment immunity with respect to claims brought under 42 U.S.C. § 1983
                                  26
                                       in federal court. Dittman v. California, 191 F.3d 1020, 1025-26 (9th Cir. 1999). Therefore,
                                  27
                                       because CALPIA is a state agency, its employees, who are the aforementioned Defendants, sued
                                  28
                                                                                           2
                                   1   in their official capacities are immune from suit for monetary damages.

                                   2          Accordingly, Plaintiff’s claims for monetary damages against Defendants in their official

                                   3   capacities, are DISMISSED as barred by the Eleventh Amendment.1 This dismissal is with

                                   4   prejudice because amendment would be futile. As such, Defendants’ motion to dismiss is

                                   5   GRANTED. Dkt. 17.

                                   6   III.   CONCLUSION
                                   7          For the foregoing reasons, the Court orders as follows:

                                   8          1.      Defendants’ motion to dismiss is GRANTED. Dkt. 17. The Court DISMISSES

                                   9   with prejudice all of Plaintiff’s official-capacity claims for monetary damages against Defendants.

                                  10          2.      The Court will resolve at a later time (and in a separate written Order) Defendants’

                                  11   motion for summary judgment as to the remaining claims. See Dkt. 27.

                                  12          3.      This Order terminates Docket No. 17.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 10, 2019

                                  15                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              1
                                  28             Eleventh Amendment immunity does not bar Plaintiff’s claims against Defendants sued
                                       in their individual capacities. See Graham, 473 U.S. at 165-66.
                                                                                       3
